Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with on February 18, 2022.

The application has been amended as follows: 

1.	 (Currently Amended) A method for processing information, implemented by an electronic device and applied to audio interaction scenarios, the method comprising: 
acquiring, by an audio acquisition component in the electronic device, an audio, and acquiring, by a processor in the electronic device, a text corresponding to the audio; 
performing, by the processor, feature extraction on the audio through a speech feature extraction portion in a semantic analysis model, to obtain a speech feature of the audio; 
performing, by the processor, feature extraction on the text through a text feature extraction portion in the semantic analysis model, to obtain a text feature of the text; 

rejecting, by the processor, to recognize the audio in response to the classification result indicating that the audio is to be rejected for recognition, and
performing, by the processor, semantic analysis on the audio to obtain an analysis result in response to the classification result indicating that the audio is not to be rejected for recognition, and outputting, by an audio output component in the electronic device, response information corresponding to the analysis result, 
wherein the performing semantic classification on the speech feature and the text feature through the classification portion in the semantic analysis model, to obtain the classification result comprises: 
splicing a speech feature vector for charactering the speech feature and a text feature vector for charactering the text feature, to obtain a spliced feature vector that is to be input into the classification portion; and 
performing the semantic classification on the spliced feature vector through the classification portion, to obtain the classification result.

7.	 (Currently Amended) An electronic device for processing information, comprising:
a processor; and 
memory storing instructions executable by the processor, 
wherein the processor is configured to: 

perform feature extraction on the audio through a speech feature extraction portion in a semantic analysis model, to obtain a speech feature of the audio; 
perform feature extraction on the text through a text feature extraction portion in the semantic analysis model, to obtain a text feature of the text; 
perform semantic classification on the speech feature and the text feature through a classification portion in the semantic analysis model, to obtain a classification result; and 
reject to recognize the audio in response to the classification result indicating that the audio is to be rejected for recognition, and
perform semantic analysis on the audio to obtain an analysis result in response to the classification result indicating that the audio is not to be rejected for recognition, and output, through an audio output component, response information corresponding to the analysis result, 
wherein the processor is further configured to: 
splice a speech feature vector for characterizing the speech feature and a text feature vector for characterizing the text feature, to obtain a spliced feature vector that is to be input into the classification portion; and 
perform the semantic classification on the spliced feature vector through the classification portion, to obtain the classification result.


acquiring, by an audio acquisition component in the electronic device, an audio, 6U.S. Patent Application Serial No. 17/033,715 and acquiring, by a processor in the electronic device, a text corresponding to the audio; 
performing, by the processor, feature extraction on the audio through a speech feature extraction portion in a semantic analysis model, to obtain a speech feature of the audio; 
performing, by the processor, feature extraction on the text through a text feature extraction portion in the semantic analysis model, to obtain a text feature of the text; 
performing, by the processor, semantic classification on the speech feature and the text feature through a classification portion in the semantic analysis model, to obtain a classification result; and 
rejecting, by the processor, to recognize the audio in response to the classification result indicating that the audio is to be rejected for recognition, and  
performing, by the processor, semantic analysis on the audio to obtain an analysis result in response to the classification result indicating that the audio is not to be rejected for recognition, and outputting, by an audio output component in the electronic device, response information corresponding to the analysis result, 
wherein the performing semantic classification on the speech feature and the text feature through the classification portion in the semantic analysis model, to obtain the classification result comprises: 

performing the semantic classification on the spliced feature vector through the classification portion, to obtain the classification result.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-7, 9-13 and 15-20 are allowed.
	The following is a statement of reasons for allowance:
As for independent claims 1, 7 and 13, they recite a method, device and medium for processing information.  Prior art of record discloses a similar method, device and medium, but fails to teach the claims in combination with performing, by the processor, semantic analysis on the audio to obtain an analysis result in response to the classification result indicating that the audio is not to be rejected for recognition, and outputting, by an audio output component in the electronic device, response information corresponding to the analysis result, wherein the performing semantic classification on the speech feature and the text feature through the classification portion in the semantic analysis model, to obtain the classification result comprises splicing a speech feature vector for charactering the speech feature and a text feature vector for charactering the text feature, to obtain a spliced feature vector that is to be input into the classification portion and performing the semantic classification on the spliced feature vector through the classification portion, to obtain the classification result.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657